 



Exhibit 10.38
Employee: Thomas Schlick
ADDENDUM
TO
RESTRICTED STOCK AWARD AGREEMENT
Dated April 10, 2006
     The terms of this Addendum are hereby made a part of the Restricted Stock
Award Agreement dated April 10, 2006 (“Agreement”) by and between XATA
Corporation (“XATA”) and Employee (named above). Capitalized terms not defined
below have the definitions set forth in the Agreement.
     XATA and Employee agree that if there is a Change of Control (as defined in
the Plan) and within six months following such Change of Control:
     (a) Employee is terminated without Cause; or
     (b) Employee terminates his employment for Good Reason;
then Employee shall thereupon become immediately vested without restriction in
all of the Award Shares.
     The following definitions apply for purposes of this Addendum:
     Cause A termination of employment shall be for “Cause” only if the
Employee:

  (i)   has been convicted of a felony;     (ii)   has engaged in an act or acts
of personal dishonesty intended to result in substantial personal enrichment of
the Employee at the expense of XATA;     (iii)   has intentionally engaged in
other conduct that is demonstrably and materially injurious to XATA, monetarily
or otherwise;     (iv)   has committed a fraud;     (v)   has committed an act
involving dishonesty or disloyalty with respect to XATA or any of its
subsidiaries or affiliates;     (vi)   has engaged in conduct tending to bring
XATA or any of its subsidiaries or affiliates into substantial public disgrace
or disrespect; or     (vii)   has acted or failed to act in a manner involving
gross negligence or willful misconduct with respect to XATA or any of its
subsidiaries or affiliates.



 



--------------------------------------------------------------------------------



 



     Change of Control A Change of Control has occurred if there has been:

  (i)   A sale, consolidation, merger, acquisition or affiliation which results
in the Employee not remaining as Chief Financial Officer with essentially the
same duties and responsibilities as prior to the sale, consolidation, merger,
acquisition or affiliation; or     (ii)   A sale, consolidation, merger, or
acquisition in which XATA becomes accountable to, or a part of, a newly created
company or controlling organization where at least 50% of the members of the
Board of the newly created company or controlling organization were not members
of XATA’s Board immediately prior to such sale, consolidation, merger, or
acquisition.

     Termination by Employee for Good Reason. If Employee terminates his
employment due to any of the following actions or failures by XATA, such
termination shall be deemed to be for “Good Reason:”
(i) Assignment to Employee by XATA of duties which are inconsistent with
Employee’s position, duties, responsibilities, and status with XATA, or a change
in Employee’s titles or offices, or any removal of Employee from, or any failure
to reelect or reappoint Employee to any such positions, except in connection
with the termination of his employment for Disability or Cause.
(ii) Any failure to XATA to continue in effect, or to provide a comparable
substitute for, any benefit plan or arrangement (including, without limitation,
any profit sharing plan, executive supplemental medical plan, group life
insurance plan, and medical, dental, accident, and disability plans but
excluding incentive plans or arrangements) in which Employee is participating as
in effect on the date hereof (or any other plans providing Employee with
substantially similar benefits) (hereinafter referred to as “Benefit Plans”), or
by the taking of any action by XATA that would adversely affect Employee’s
participation in or materially reduce Employee’s benefits under any such Benefit
Plan or deprive Employee of any material fringe benefit enjoyed by Employee as
in effect on the date hereof.
(iii) Any failure by XATA to continue in effect, or to provide a comparable
substitute for any incentive plan or arrangement (including, without limitation,
any incentive compensation plan, long-term incentive plan, bonus or contingent
bonus arrangements or credits, the right to receive performance awards, or
similar incentive compensation benefits) in which Employee is participating, or
is eligible to participate (hereinafter referred to as “Incentive Plans”), or
the taking of any action by XATA which would adversely affect Employee’s
participation in any such Incentive Plan.

 